Citation Nr: 1543919	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-30 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral hip disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  These matters were remanded by the Board in September 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In his August 2009 Form 9, the Veteran requested a Travel Board hearing with respect to the issues on appeal, but later clarified that he actually wished to have a videoconference hearing.  A videoconference hearing was scheduled for August 2013, but the Veteran requested to reschedule that hearing due to ongoing severe health problems.  In September 2013, the Board remanded the claims so that a new hearing could be scheduled.  The record reflects that a Travel Board hearing was scheduled for March 2014, and the Veteran did not appear.  The record further indicates that the Veteran was not sent a notification letter regarding the hearing, but rather was notified by telephone.  In an August 2015 statement, the Veteran's representative indicated that the Veteran still wants a hearing and requested that the case be remanded so that another hearing may be scheduled.

The Board finds, given the fact that no notification letter is of record and the Veteran's representative has requested that another hearing be scheduled, considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran another opportunity for the requested hearing.  Therefore, remand is required in this case to schedule the Veteran for a videoconference hearing so that he may provide evidence in support of these claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. 
§ 20.700(a) (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with respect to the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for hypertension, and entitlement to service connection for a bilateral hip disability, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2015).  Following the hearing, return these issues to the Board for adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

